Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  148900 & (15)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148900
                                                                    COA: 318854
                                                                    St Clair CC: 11-001804-FC
  JUSTIN TIMOTHY COMER,
            Defendant-Appellant.

  _________________________________________/

         By order of October 3, 2014, the prosecuting attorney was directed to answer the
  application for leave to appeal the January 27, 2014 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
         s0128
                                                                               Clerk